DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on April 28, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Six (6) sheets of drawings were filed on January 31, 2022 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,382,382 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 8,382,382 B2 at least disclose or suggest all of the limitations of claims 1-3, 9, 12, and 13 of the present application.
Regarding claim 1; claims 1-18 of U.S. Patent No. 8,382,382 B2 define a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment, each connector including a generally cylindrical ferrule holding an end of an optical fiber (see claim 1, column 5, lines 34-37), wherein the adapter includes 
a main body with an axial cavity extending between a first opening defined at a first end of the main body and a second opening defined at a second end of the main body (see claim 1, column 5, lines 38-43), 
the first end configured to receive a first fiber optic connector through the first opening and the second end configured to receive a second fiber optic connector through the second opening for mating with the first fiber optic connector (see claim 1, column 5, lines 43-47), 
the adapter further including: 
a ferrule alignment structure located within the axial cavity (see claim 1, column 5, lines 48-49), 
the ferrule alignment structure including a sleeve mount defining a first end, a second end, and a center portion (see claim 1, column 5, lines 49-51), 
wherein the first end of the sleeve mount is positioned toward the first end of the main body and the second end of the sleeve mount is positioned toward the second end of the main body (see claim 1, column 5, lines 51-55), 
the sleeve mount further defining an axial bore that defines a longitudinal axis extending from the first end of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 5, line 55; the axial bore inherently extends longitudinally along an the axis from the first end to the second end), 
the axial bore configured to receive and coaxially align the ferrules of the first and second fiber optic connectors when the connectors are inserted into the adapter (see claim 1, column 5, line 66, through column 6, line 3), 
wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece (see claim 1, column 5, lines 64-65), 
wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 5, lines 55-60; the sleeve mount includes at least one latching hook that is a first portion extending from the center of the sleeve mount toward the first end and at least one latching hook that is a second portion extending from the center of the sleeve mount toward the second end), 
wherein at least one of the first portion and the second portion of the sleeve mount is configured to flex out radially when receiving a ferrule-alignment sleeve into the axial bore from a respective end of the sleeve mount (see claim 3, column 6, lines 11-16; the ferrule sleeve is a ferrule-alignment sleeve); and 
a ferrule-alignment sleeve within the axial bore of the sleeve mount (ferrule sleeve; see claim 1, column 5, lines 66-67).  
Regarding claim 2; see claim 4 of U.S. Patent No. 8,382,382 B2.
Regarding claim 3; see claim 4 of U.S. Patent No. 8,382,382 B2.
Regarding claim 9; see claim 3 of U.S. Patent No. 8,382,382 B2.
Regarding claim 12; see claim 6 of U.S. Patent No. 8,382,382 B2.
Regarding claim 13; see claim 3 of U.S. Patent No. 8,382,382 B2.

Claims 1-9, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,845,205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 8,845,205 B2 at least disclose or suggest all of the limitations of claims 1-9, 11, and 13 of the present application.
Regarding claim 1; claims 1-11 U.S. Patent No. 8,845,205 B2 define of a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment, each connector including a generally cylindrical ferrule holding an end of an optical fiber (see claim 1, column 5, lines 39-42), wherein the adapter includes 
a main body with an axial cavity extending between a first opening defined at a first end of the main body and a second opening defined at a second end of the main body (see claim 1, column 5, lines 43-48), 
the first end configured to receive a first fiber optic connector through the first opening and the second end configured to receive a second fiber optic connector through the second opening for mating with the first fiber optic connector  (see claim 1, column 5, lines 48-52), 
the adapter further including: 
a ferrule alignment structure located within the axial cavity  (see claim 1, column 5, lines 53-54), 
the ferrule alignment structure including a sleeve mount defining a first end, a second end, and a center portion  (see claim 1, column 5, lines 54-55), 
wherein the first end of the sleeve mount is positioned toward the first end of the main body and the second end of the sleeve mount is positioned toward the second end of the main body (see claim 1, column 5, line 56, through column 6, line 1), 
the sleeve mount further defining an axial bore that defines a longitudinal axis extending from the first end of the sleeve mount toward the second end of the sleeve mount  (see claim 1, column 6, lines 1-4), 
the axial bore configured to receive and coaxially align the ferrules of the first and second fiber optic connectors when the connectors are inserted into the adapter (see claim 1, column 6, lines 4-7), 
wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece (see claim 1, column 6, lines 7-9), 
wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 6, lines 9-15), 
wherein at least one of the first portion and the second portion of the sleeve mount is configured to flex out radially when receiving a ferrule-alignment sleeve into the axial bore from a respective end of the sleeve mount (see claims 1 and 2, column 6, lines 15-29); and 
a ferrule-alignment sleeve within the axial bore of the sleeve mount (see claim 2, column 6, lines 23-29).
Regarding claims 2-4; see claim 1 (col. 6, lines 15-22) of U.S. Patent No. 8,845,205 B2.
Regarding claim 5; see claim 5 of U.S. Patent No. 8,845,205 B2.
Regarding claim 6; see claim 2 of U.S. Patent No. 8,845,205 B2.
Regarding claims 7 and 8; see claim 4 of U.S. Patent No. 8,845,205 B2.
Regarding claim 9; see claim 8 of U.S. Patent No. 8,845,205 B2.
Regarding claim 11; see claim 7 of U.S. Patent No. 8,845,205 B2.
Regarding claim 13; see claim 2 of U.S. Patent No. 8,845,205 B2.

Claims 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,992,095 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 8,992,095 B2 at least disclose or suggest all of the limitations of claims 14-22 of the present application.
Regarding claim 14; claims 1-11 of U.S. Patent No. 8,992,095 B2 define a method of manufacturing a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment, each connector including a generally cylindrical ferrule holding an end of an optical fiber (see claim 1, column 5, lines 38-41), wherein the adapter includes
a main body with an axial cavity extending between a first opening defined at a first end of the main body and a second opening defined at a second end of the main body  (see claim 1, column 5, lines 41-46), 
the first end configured to receive a first fiber optic connector through the first opening and the second end configured to receive a second fiber optic connector through the second 11opening for mating with the first fiber optic connector  (see claim 1, column 5, lines 46-49), 
the adapter further including a ferrule alignment structure located within the axial cavity  (see claim 1, column 5, lines 50-52, and column 6, lines 10-12), 
the ferrule alignment structure including a sleeve mount defining a first end, a second end, and a center portion (see claim 1, column 5, lines 52-53), 
wherein the first end of the sleeve mount is positioned toward the first end of the main body and the second end of the sleeve mount is positioned toward the second end of the main body (see claim 1, column 5, lines 53-56), 
the sleeve mount further defining an axial bore that defines a longitudinal axis extending from the first end of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 5, line 56, through column 6, line 2), 
the axial bore configured to receive and coaxially align the ferrules of the first and second fiber optic connectors when the connectors are inserted into the adapter (see claim 1, column 6, lines 2-4), 
wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece  (see claim 1, column 6, lines 13-15), 
wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount  (see claim 1, column 6, lines 5-10), 
the method comprising: 
inserting a ferrule-alignment sleeve into the axial bore of the sleeve mount from one of the first end and the second end of the sleeve mount  (see claim 1, column 6, lines 18-20) and 
flexing out radially at least a portion of the sleeve mount when inserting the ferrule- alignment sleeve into the axial bore (see claim 2, column 6, lines 21-29).  
Regarding claim 15; see claim 1 (col. 6, lines 10-13) of U.S. Patent No. 8,992,095 B2.
Regarding claim 16; see claim 7 of U.S. Patent No. 8,992,095 B2.
	Regarding claim 17; see claim 8 of U.S. Patent No. 8,992,095 B2.
	Regarding claim 18; see claim 2 of U.S. Patent No. 8,992,095 B2.
	Regarding claim 19; see claim 3 of U.S. Patent No. 8,992,095 B2.
	Regarding claim 20; see claim 4 of U.S. Patent No. 8,992,095 B2.
	Regarding claim 21; see claim 6 of U.S. Patent No. 8,992,095 B2.
	Regarding claim 22; see claim 9 of U.S. Patent No. 8,992,095 B2.

Claims 14-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,354,402 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 9,354,402 B2 at least disclose or suggest all of the limitations of claims 14-18 and 20-23 of the present application.
Regarding claim 14; Claims 1-14 of U.S. Patent No. 9,354,402 B2 define a method of manufacturing a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment, each connector including a generally cylindrical ferrule holding an end of an optical fiber (see claim 1, column 5, lines 39-42), wherein the adapter includes
a main body with an axial cavity extending between a first opening defined at a first end of the main body and a second opening defined at a second end of the main body (see claim 1, column 5, lines 42-47), 
the first end configured to receive a first fiber optic connector through the first opening and the second end configured to receive a second fiber optic connector through the second 11opening for mating with the first fiber optic connector (see claim 1, column 5, lines 47-51), 
the adapter further including a ferrule alignment structure located within the axial cavity (see claim 1, column 5, lines 51-53, and column 6, line 4), 
the ferrule alignment structure including a sleeve mount defining a first end, a second end, and a center portion (see claim 1, column 5, lines 51-54), 
wherein the first end of the sleeve mount is positioned toward the first end of the main body and the second end of the sleeve mount is positioned toward the second end of the main body (see claim 1, column 5, lines 55-58), 
the sleeve mount further defining an axial bore that defines a longitudinal axis extending from the first end of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 5, lines 58-60), 
the axial bore configured to receive and coaxially align the ferrules of the first and second fiber optic connectors when the connectors are inserted into the adapter (see claim 1, column 5, lines 60-63), 
wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece (see claim 1, column 6, lines 6-7), 
wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 5, line 63, through column 6, line 2), 
the method comprising: 
inserting a ferrule-alignment sleeve into the axial bore of the sleeve mount from one of the first end and the second end of the sleeve mount (see claim 4 of U.S. Patent No. 9,354,402 B2) and 
flexing out radially at least a portion of the sleeve mount when inserting the ferrule- alignment sleeve into the axial bore (see claim 6 of U.S. Patent No. 9,354,402 B2).  
Regarding claim 15; see claim 1, column 6, lines 1-7, of U.S. Patent No. 9,354,402 B2.
Regarding claim 16; see claim 9 of U.S. Patent No. 9,354,402 B2.
Regarding claim 17; see claim 10 of U.S. Patent No. 9,354,402 B2.
Regarding claim 18; see claim 6 of U.S. Patent No. 9,354,402 B2.
Regarding claim 20; see claim 7 of U.S. Patent No. 9,354,402 B2.
Regarding claim 21; see claim 1, column 5, lines 42-45, and claim 8 of U.S. Patent No. 9,354,402 B2.
Regarding claim 22; see claim 11 of U.S. Patent No. 9,354,402 B2.
Regarding claim 23; see claim 14 of U.S. Patent No. 9,354,402 B2.

Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,778,422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 9,778,422 B2 at least disclose or suggest all of the limitations of claims 1-9 and 11-13 of the present application.
Regarding claim 1; claims 1-14 of U.S. Patent No. 9,778,422 B2 define a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment, each connector including a generally cylindrical ferrule holding an end of an optical fiber (see claim 1, column 5, lines 47-50), wherein the adapter includes 
a main body with an axial cavity extending between a first opening defined at a first end of the main body and a second opening defined at a second end of the main body (see claim 1, column 5, lines 51-54), 
the first end configured to receive a first fiber optic connector through the first opening and the second end configured to receive a second fiber optic connector through the second opening for mating with the first fiber optic connector (see claim 1, column 5, lines 54-58), 
the adapter further including: 
a ferrule alignment structure located within the axial cavity (see claim 1, column 5, lines 59-60), 
the ferrule alignment structure including a sleeve mount defining a first end, a second end, and a center portion (see claim 1, column 5, lines 60-62), 
wherein the first end of the sleeve mount is positioned toward the first end of the main body and the second end of the sleeve mount is positioned toward the second end of the main body (see claim 1, column 5, lines 62-65), 
the sleeve mount further defining an axial bore that defines a longitudinal axis extending from the first end of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 5, line 65, through column 6, line 1), 
the axial bore configured to receive and coaxially align the ferrules of the first and second fiber optic connectors when the connectors are inserted into the adapter (see claim 1, column 6, lines 1-4), 
wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece (see claim 1, column 6, lines 5-7), 
wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 6, lines 7-11), 
wherein at least one of the first portion and the second portion of the sleeve mount is configured to flex out radially when receiving a ferrule-alignment sleeve into the axial bore from a respective end of the sleeve mount (see claim 2 of U.S. Patent No. 9,778,422 B2); and 
a ferrule-alignment sleeve within the axial bore of the sleeve mount (ferrule sleeve; see claim 2 of U.S. Patent No. 9,778,422 B2).
Regarding claims 2 and 3; see claim 1, column 6, lines 11-15 of U.S. Patent No. 9,778,422 B2.
	Regarding claim 4; see claim 5 of U.S. Patent No. 9,778,422 B2.
Regarding claim 5; see claim 6 of U.S. Patent No. 9,778,422 B2.
	Regarding claim 6; see claim 2 of U.S. Patent No. 9,778,422 B2.
Regarding claims 7 and 8; see claim 4 of U.S. Patent No. 9,778,422 B2.
	Regarding claim 9; see claim 9 of U.S. Patent No. 9,778,422 B2.
Regarding claim 11; see claim 8 of U.S. Patent No. 9,778,422 B2.	
Regarding claim 12; see claim 14 of U.S. Patent No. 9,778,422 B2.
Regarding claim 13; see claim 1, column 6, lines 10-15 of U.S. Patent No. 9,778,422 B2.

Claims 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,197,741 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10,197,741 B2 at least disclose or suggest all of the limitations of claims 14-23 of the present application.
Regarding claim 14; claims 1-10 of U.S. Patent No. 10,197,741 B2 define a method of manufacturing a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment, each connector including a generally cylindrical ferrule holding an end of an optical fiber (see claim 1, column 5, lines 48-51), wherein the adapter includes
a main body with an axial cavity extending between a first opening defined at a first end of the main body and a second opening defined at a second end of the main body (see claim 1, column 5, lines 51-54), 
the first end configured to receive a first fiber optic connector through the first opening and the second end configured to receive a second fiber optic connector through the second 11opening for mating with the first fiber optic connector(see claim 1, column 5, lines 54-58), 
the adapter further including a ferrule alignment structure located within the axial cavity (ferrule-alignment sleeve located in axial bore; see claim 1, column 6, line 14), 
the ferrule alignment structure including a sleeve mount defining a first end, a second end, and a center portion (see claim 1, column 5, lines 58-62), 
wherein the first end of the sleeve mount is positioned toward the first end of the main body and the second end of the sleeve mount is positioned toward the second end of the main body(see claim 1, column 5, lines 62-65), 
the sleeve mount further defining an axial bore that defines a longitudinal axis extending from the first end of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 5, line 65, through column 6, line 3), 
the axial bore configured to receive and coaxially align the ferrules of the first and second fiber optic connectors when the connectors are inserted into the adapter (see claim 1, column 6, lines 3-6), 
wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece (see claim 1, column 6, lines 6-8), 
wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 6, lines 8-13), 
the method comprising: 
inserting a ferrule-alignment sleeve into the axial bore of the sleeve mount from one of the first end and the second end of the sleeve mount (see claim 1, column 6, lines 14-16) and 
flexing out radially at least a portion of the sleeve mount when inserting the ferrule- alignment sleeve into the axial bore (see claim 1, column 6, lines 16-18).  
Regarding claim 15; see claim 2 of U.S. Patent No. 10,197,741 B2.	
Regarding claim 16; see claim 3 of U.S. Patent No. 10,197,741 B2.	
Regarding claim 17; see claim 4 of U.S. Patent No. 10,197,741 B2.	
Regarding claim 18; see claim 5 of U.S. Patent No. 10,197,741 B2.	
Regarding claim 19; see claim 6 of U.S. Patent No. 10,197,741 B2.	
Regarding claim 20; see claim 7 of U.S. Patent No. 10,197,741 B2.	
Regarding claim 21; see claim 8 of U.S. Patent No. 10,197,741 B2.	
Regarding claim 22; see claim 9 of U.S. Patent No. 10,197,741 B2.	
Regarding claim 23; see claim 10 of U.S. Patent No. 10,197,741 B2.	

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,795,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,795,090 B2 at least disclose or suggest all of the limitations of claims 1-13 of the present application.
Regarding claim 1; claims 1-12 of U.S. Patent No. 10,795,090 B2 define a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment, each connector including a generally cylindrical ferrule holding an end of an optical fiber (see claim 1, column 5, lines 51-54), wherein the adapter includes 
a main body with an axial cavity extending between a first opening defined at a first end of the main body and a second opening defined at a second end of the main body (see claim 1, column 5, lines 54-57), 
the first end configured to receive a first fiber optic connector through the first opening and the second end configured to receive a second fiber optic connector through the second opening for mating with the first fiber optic connector (see claim 1, column 5, lines 57-61), 
the adapter further including: 
a ferrule alignment structure located within the axial cavity (see claim 1, column 5, lines 61-62), 
the ferrule alignment structure including a sleeve mount defining a first end, a second end, and a center portion (see claim 1, column 5, lines 63-64), 
wherein the first end of the sleeve mount is positioned toward the first end of the main body and the second end of the sleeve mount is positioned toward the second end of the main body (see claim 1, column 5, line 65, through column 6, line 1), 
the sleeve mount further defining an axial bore that defines a longitudinal axis extending from the first end of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 6, lines 1-4), 
the axial bore configured to receive and coaxially align the ferrules of the first and second fiber optic connectors when the connectors are inserted into the adapter (see claim 1, column 6, lines 4-6), 
wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece (see claim 1, column 6, lines 7-8), 
wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 6, lines 9-13), 
wherein at least one of the first portion and the second portion of the sleeve mount is configured to flex out radially when receiving a ferrule-alignment sleeve into the axial bore from a respective end of the sleeve mount (see claim 1, column 6, lines 13-16); and 
a ferrule-alignment sleeve within the axial bore of the sleeve mount (see claim 1, column 6, lines 13-16).  
Regarding claims 2 and 3; see claim 2 of U.S. Patent No. 10,795,090 B2.
Regarding claim 4; see claim 3 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 5; see claim 4 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 6; see claim 5 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 7; see claim 6 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 8; see claim 7 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 9; see claim 8 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 10; see claim 9 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 11; see claim 10 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 12; see claim 11 of U.S. Patent No. 10,795,090 B2.	
Regarding claim 13; see claim 12 of U.S. Patent No. 10,795,090 B2.	

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,262,507 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 11,262,507 B2 at least disclose or suggest all of the limitations of claims 1-13 of the present application.
Regarding claim 1; claims 1-13 of U.S. Patent No. 11,262,507 B2 define a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment, each connector including a generally cylindrical ferrule holding an end of an optical fiber (see claim 1, column 5, lines 55-58), wherein the adapter includes 
a main body with an axial cavity extending between a first opening defined at a first end of the main body and a second opening defined at a second end of the main body (see claim 1, column 5, lines 58-61), 
the first end configured to receive a first fiber optic connector through the first opening and the second end configured to receive a second fiber optic connector through the second opening for mating with the first fiber optic connector (see claim 1, column 5, lines 61-65), 
the adapter further including: 
a ferrule alignment structure located within the axial cavity (see claim 1, column 5, lines 66-67), 
the ferrule alignment structure including a sleeve mount defining a first end, a second end, and a center portion (see claim 1, column 5, line 67, through column 6, line 2), 
wherein the first end of the sleeve mount is positioned toward the first end of the main body and the second end of the sleeve mount is positioned toward the second end of the main body (see claim 1, column 6, lines 2-5), 
the sleeve mount further defining an axial bore that defines a longitudinal axis extending from the first end of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 6, lines 6-9), 
the axial bore configured to receive and coaxially align the ferrules of the first and second fiber optic connectors when the connectors are inserted into the adapter (see claim 1, column 6, lines 9-12), 
wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece (see claim 1, column 6, lines 12-14), 
wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount (see claim 1, column 6, lines 14-19), 
wherein at least one of the first portion and the second portion of the sleeve mount is configured to flex out radially when receiving a ferrule-alignment sleeve into the axial bore from a respective end of the sleeve mount (see claim 5 of U.S. Patent No. 11,262,507 B2); and 
a ferrule-alignment sleeve within the axial bore of the sleeve mount (see claim 1, column 6, lines 21-23).  
Regarding claims 2 and 3; see claim 1, column 6, lines 19-21 and claim 2 of U.S. Patent No. 11,262,507 B2.
Regarding claim 4; see claim 3 of U.S. Patent No. 11,262,507 B2.	
Regarding claim 5; see claim 4 of U.S. Patent No. 11,262,507 B2.	
Regarding claim 6; see claim 5 of U.S. Patent No. 11,262,507 B2.	
Regarding claims 7 and 8; see claims 6 and 7 of U.S. Patent No. 11,262,507 B2.	
Regarding claim 9; see claim 8 of U.S. Patent No. 11,262,507 B2.	
Regarding claim 10; see claim 9 of U.S. Patent No. 11,262,507 B2.	
Regarding claim 11; see claim 10 of U.S. Patent No. 11,262,507 B2.	
Regarding claim 12; see claim 11 of U.S. Patent No. 11,262,507 B2.	
Regarding claim 13; see claims 12 and 13 of U.S. Patent No. 11,262,507 B2.



Allowable Subject Matter
Claims 1-23 would be allowable if the double patenting rejections set forth above were overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment as defined in claim 1, wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece, wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount, wherein at least one of the first portion and the second portion of the sleeve mount is configured to flex out radially when receiving a ferrule-alignment sleeve into the axial bore from a respective end of the sleeve mount; and a ferrule-alignment sleeve within the axial bore of the sleeve mount in combination with all of the other limitations of claim 1; or 
a method of manufacturing a fiber optic adapter for interconnecting two fiber optic connectors in coaxial alignment as defined by claim 14, the adapter including a ferrule alignment structure located within the axial cavity, wherein the entire sleeve mount and the main body of the fiber optic adapter are unitarily molded as a single piece, wherein the sleeve mount includes a first portion extending from the center portion of the sleeve mount toward the first end of the sleeve mount and a second portion extending from the center portion of the sleeve mount toward the second end of the sleeve mount, the method comprising: inserting a ferrule-alignment sleeve into the axial bore of the sleeve mount from one of the first end and the second end of the sleeve mount and flexing out radially at least a portion of the sleeve mount when inserting the ferrule-alignment sleeve into the axial bore in combination with all of the other limitations of claim 14.
Claims 2-13 depend from claim 1, and claims 15-23 depend from claim 14. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874